Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 08/09/22. Claims 1, 4-21 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose: A system for implanting fluorine ion species into a substrate, the system comprising:
a gas source comprising a fluorine compound, wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized; and
an arc chamber comprising arc chamber piece(s) with one or more materials,  and wherein the one or more materials comprises a graphite-containing material, a carbide-containing material, a fluoride-containing material, a nitride-containing material, an oxide-containing material, or a ceramic, and wherein the arc chamber piece(s) are surface graded with the one or more materials, whereby surface grading is achieved by applying at least one of the one or more materials to the arc chamber piece(s) and then integrating the one or more materials into the arc chamber piece(s), as recited in claim 1. Claims 4, 5 depend from claim 1 and are also allowable. 
A system for implanting fluorine ion species into a substrate, the system comprising: a gas source comprising a fluorine compound, wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized; and an arc chamber comprising interior surfaces, wherein all or a portion of the interior surfaces comprises removable arc chamber liner(s), wherein the removable arc chamber liner(s) are configured to be removed and inserted from the interior space of the arc chamber, wherein the removeable arc chamber liner(s) are surface graded with a graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, an oxide-containing material, or a ceramic, and wherein the surface grading is achieved by applying the graphite-containing material, the carbide-containing material, the fluoride-containing, the nitride-containing, the oxide-containing material, or the ceramic to the arc chamber liner(s) and then integrating into the arc chamber liner(s), as recited in claim 6. Claims 7-11 depend from claim 6 and are also allowable.
A method for implanting one or more fluorine ion species, the method comprising:
providing a system wherein the system comprises
a gas source, wherein the gas source comprising a fluorine compound, and wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized;
an arc chamber comprising arc chamber piece(s) with at least three materials,
wherein the at least three materials comprise a graphite-containing material,
a carbide-containing material, a fluoride-containing material, a nitride-containing
material, an oxide-containing material, or a ceramic,
wherein the arc chamber piece(s) are surface graded with the at least three materials, whereby surface grading is achieved by applying at least one of the at least three materials to the arc chamber piece(s) and then integrating at least one of the at least three materials into the arc chamber piece(s); and a substrate presented in the arc chamber; and operating the system to implant the one or more fluorine ion species into the substrate, as recited in claim 12. Claims 13-21 depend from claim 12 and are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Tang (JP4908767) discloses slidability of the surface of the graded composition layer, welding resistance is improved. The halogen element content ratio e is 0.05 to 0.2 (0.05 ≦ e ≦ 0.2). In order to contain the F element on the outer surface of the hard coating film (gradient composition film) of the present invention, a halogen gas can be supplied at the time of the film formation. A plasma ion implantation method can be suitably employed in that the composition can be controlled. As a plasma ion implantation method, for example, a plasma immersion ion implantation (PIII) method is known. The plasma immersion ion implantation method is reported in, for example, Conrad JR, “Sheath Thickness and Potential Profiles of Ion Matrix Sheaths for Cyclindrical and Spherical Electrodes”, Journal of Applied Physics, Vol 62 (1987a) 777. According to the plasma ion implantation method, the F element can be ion-implanted into the hard coating film of the present invention from all directions, and the content ratio of the F element can be adjusted to a desired value. Further, according to the plasma ion implantation method, even when the hard coating film is formed on the surface of the substrate having a complicated shape, the F element can be ion-implanted without any trouble. Even after the hard coating film of the present invention is formed on the surface of the tool, the F element can be ion-implanted on the surface of the hard coating film, that is, the outer surface of the hard coating film.
Sweeney (US 20120058252 A1) discloses A method of controlling the condition of an indirectly heated cathode source in an ion implantation system comprising: a) determining power usage for the indirectly heated cathode source by measuring cathode bias power at a predetermined time b) comparing the power usage at the predetermined time to initial power; and c) taking corrective actions (i) or (ii) to control the condition of the indirectly heated cathode in response to the comparing whereby (i) etching the indirectly heated cathode if the power usage at the predetermined time is higher than the initial power; or (ii) regrowing the indirectly heated cathode if the power usage at the predetermined time is lower than the initial power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813